Citation Nr: 0204685	
Decision Date: 05/17/02    Archive Date: 05/24/02

DOCKET NO.  01-09 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a permanent and total disability rating for 
nonservice-connected disability pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel






INTRODUCTION

The veteran served on active duty from December 1973 to 
October 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and has obtained and fully developed 
all evidence necessary for the equitable disposition of that 
claim.

2.  In an application for pension benefits received in 
February 2001, the veteran reported that he was born in 
January 1955, completed 12 years of schooling, and that a 
blood clot in his leg prevented him from working as of 
January 2000.

3.  The veteran's disabilities consist of deep venous 
thrombosis of the left leg, assigned a 20 percent disability 
evaluation, and a scar of the forehead, assigned a 
noncompensable (zero percent) disability evaluation; a 
history of alcohol and drug abuse has also been reported.

4.  The veteran's disabilities are not productive of total 
disability and are not sufficient to preclude the average 
person from following a substantially gainful occupation.

5.  The veteran does not have one nonservice-connected 
disability ratable at 60 percent or more, or a single 
disability rated at 40 percent or more with additional 
nonservice-connected disabilities to bring the combined 
rating to 70 percent or more.

6.  The veteran is not unemployable by reason of his 
disabilities, age, occupational background, and other related 
factors.


CONCLUSION OF LAW

The requirements for entitlement to a permanent and total 
disability rating for pension purposes have not been met.  38 
U.S.C.A. §§ 1155, 1502, 1521 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.102, 3.321(b)(2), 3.340, 3.342, 4.15, 4.17 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty of notice and assistance.  During the pendency of this 
appeal, there was a significant change in the law.  
Specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West Supp. 2001), 
which, among other things, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  VCAA, § 7(a), 114 Stat. at 2099-
2100; see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
More recently, new regulations were adopted to implement the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

In the circumstances of this case, the Board finds that there 
has been substantial compliance with the requirements of the 
VCAA.  In this case, the veteran has been given notice of the 
laws and regulations pertaining to his claim for a permanent 
and total disability rating for nonservice-connected 
disability pension purposes.

Moreover, the veteran has been advised of the evidence that 
would support or help substantiate his claim in the rating 
decision and statement of the case.  VA has also provided him 
with a VA examination and obtained all necessary evidence.  
38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)(1)).

Legal Criteria.  Under the provisions of 38 U.S.C.A. § 1521, 
pension is payable to a veteran who served for ninety (90) 
days or more during a period of war and who is permanently 
and totally disabled due to non-service connected 
disabilities which are not the result of the veteran's 
willful misconduct.  Permanent and total disability will be 
held to exist when an individual is unemployable as a result 
of disabilities that are reasonably certain to last 
throughout the remainder of that person's life.  38 C.F.R. §§ 
3.340(b), 4.15 (2001).

There are alternative bases upon which a finding of permanent 
and total disability for pension purposes may be established.  
The first way is to establish that the veteran has a lifetime 
impairment which is sufficient to render it impossible for 
the "average person" to follow a substantially gainful 
occupation under the appropriate Diagnostic Codes of the VA 
Schedule for Rating Disabilities.  The "average person" 
standard is outlined in 38 U.S.C.A. § 1502(a)(1) and 38 
C.F.R. §§ 3.340(a), 4.15 (2001).  This process involves 
rating and then combining each disability under the 
appropriate diagnostic code to determine whether the veteran 
holds a combined 100 percent schedular evaluation for pension 
purposes.  In determining the combined figure, non-service 
connected disabilities are evaluated under the criteria as 
service connected disabilities.  Individual evaluations are 
then added pursuant to the combined ratings table.  See 38 
C.F.R. § 4.25 (2001).

Alternatively, a veteran may establish permanent and total 
disability for pension purposes absent a combined 100 percent 
schedular evaluation by showing that he specifically (as 
opposed to the average person) has a lifetime impairment 
precluding him from securing and following substantially 
gainful employment.  38 U.S.C.A. § 1502, 1521(a); 38 C.F.R. § 
4.17 (2001).  Under this analysis, if there is only one such 
disability, it must be ratable at 60 percent or more and if 
there are two or more disabilities, there must be at least 
one disability ratable at 40 percent or more, with a combined 
disability rating of at least 70 percent.

Finally, even if a veteran cannot qualify for permanent and 
total disability under the above rating schemes following 
applicable schedular criteria, a permanent and total 
disability rating for pension purposes may be granted on an 
extra-schedular basis if the veteran is found to be 
unemployable by reason of his or her disabilities, age, 
occupational background, and other related factors.  38 
C.F.R. §§ 3.321(b)(2); 4.17(b) (2001).

Disability pension is not payable for any condition due to 
the veteran's own willful misconduct.  38 C.F.R. § 3.301(b)  
The simple drinking of alcoholic beverage is not itself 
willful misconduct.  The deliberate drinking of a know 
poisonous substance or under conditions which would raise a 
presumption to that effect will be considered willful 
misconduct.  If, in the drinking of a beverage to enjoy its 
intoxicating effects, intoxication results proximately and 
immediately in disability or death, the disability or death 
will be considered the result of the person's willful 
misconduct.  38 C.F.R. § 3.301(c)(2).  The isolated and 
infrequent use of drugs by itself will not be considered 
willful misconduct; however, the progressive and frequent use 
of drugs to the point of addiction will be considered willful 
misconduct.  Where drugs are used to enjoy or experience 
their effects and the effects result proximately and 
immediately in disability or death, such disability or death 
will be considered the result of the person's willful 
misconduct.  38 C.F.R. § 3.301(c)(3).


Analysis.  In an application for pension benefits received in 
February 2001, the veteran reported that he was born in 
January 1955, completed 12 years of schooling, and that a 
blood clot in his leg prevented him from working as of 
January 2000.  The record contains evidence of deep venous 
thrombosis of the left leg and a scar of the forehead.  The 
veteran has been diagnosed with alcohol and cannabis abuse, 
in remission, but because these conditions result from the 
veteran's willful misconduct, the Board may not consider them 
in evaluating the severity of his disabilities.

A.  Deep venous thrombosis of the left leg

The RO has evaluated the veteran's deep venous thrombosis of 
the left leg as 20 percent disabling pursuant to 38 C.F.R. 
§ 4.104, Diagnostic Code 7121.  Under this criteria, a 10 
percent evaluation is assigned when the disability is 
manifested by intermittent edema of the extremity, or aching 
and fatigue in the leg after prolonged standing or walking, 
with symptoms relieved by elevation of the extremity or 
compression hosiery.  A 20 percent evaluation is warranted 
with evidence of persistent edema, incompletely relieved by 
elevation of the extremity, with or without beginning stasis 
pigmentation or eczema.  When the disability is manifested by 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration, a 40 percent evaluation is 
for application.  38 C.F.R. § 4.104, Diagnostic Code 7121.

Based on the findings noted below, the Board agrees with the 
RO that the veteran's deep venous thrombosis of the left leg 
is most appropriately evaluated as 20 percent disabling.

A hospitalization report from the Birmingham VAMC, dated in 
February 2000, reflects that the veteran underwent a left 
extremity ultrasound, which showed deep vein thrombosis in 
the left femoral vein.  At that time, the veteran reported a 
gradual onset of left lower extremity swelling and redness 
after returning from a roadtrip to South Carolina.  The 
veteran had been working as a mover, and was a passenger in a 
truck on a seven hour ride to Birmingham, when he noticed 
gradual edema and slight tenderness of the left leg.

A July 2000 outpatient report from the Birmingham VAMC 
indicates that the veteran was feeling well, but that he 
noted some pain in the left lower extremity when riding in 
cramped positions for long periods.  Otherwise, the veteran 
had no complaints.  On examination, both lower extremities 
were within normal limits bilaterally, and were essentially 
identical in shape, size, feel, function and pulses.  The 
veteran was status post deep venous thrombosis of the left 
leg, and was being treated with Warfarin.

In January 2001, the veteran presented at the Birmingham VAMC 
with his second episode of deep venous thrombosis.  Physical 
examination of the left lower extremity revealed 1+ pitting 
edema to the knee with mild tenderness in the calf.  No 
erythema was noted.  Lab results revealed occlusive popliteal 
thrombus extending into the distal femoral vein.  The veteran 
was not admitted to the hospital, but was sent home with the 
drugs Enoxaparin and Warfarin.  

A February 2001 outpatient note from the Birmingham VAMC 
indicates that the veteran had pain and discomfort with 
prolonged standing.  Physical examination revealed that the 
left lower leg was still swollen, with no pitting.  The 
veteran was continued on Warfarin, and the need for lifelong 
treatment was explained to him.  In another February 2001 
outpatient note from the Birmingham VAMC, the veteran 
reported pain in the left leg when walking, which had 
worsened since the previous month.  A May 2001 outpatient 
treatment note from the Birmingham VAMC reflects continued 
treatment with 5 mg. of Warfarin.  

A March 2001 statement from W. T. Hackett, P.A., notes that 
the veteran would be required to take blood thinner therapy 
indefinitely to prevent further recurrence.

In May 2001, the veteran was provided with a VA general 
medical examination, at which time his left leg was enlarged 
from the knee down.  Probable swelling was observed above the 
left knee.  The veteran had a small area of mild varicose 
veins over the upper medial lower leg, and probable 
vasculature around the ankle.  The examiner's impression was 
of deep thrombosis of the left leg times two, with residual 
swelling.

The preponderance of the evidence is against an evaluation in 
excess of 20 percent for his deep venous thrombosis of the 
left leg.  Specifically, the absence of stasis pigmentation 
or eczema precludes the assignment of a higher rating.  The 
veteran's symptoms of persistent edema more nearly 
approximate the criteria for a 20 percent evaluation.

B. Scar of the forehead

The scar on the veteran's forehead is evaluated as 
noncompensable under 38 C.F.R. § 4.118, Diagnostic Code 7800.  
Under this code, slightly disfiguring scars located on the 
head, face, or neck are evaluated as 0 percent disabling.  A 
10 percent disability rating under Diagnostic Code 7800 
requires moderately disfiguring scars on the head, face, or 
neck.  A 30 percent disability rating requires severely 
disfiguring scars on the head, face, or neck, especially if 
the scars produce a marked and unsightly deformity of the 
eyelids, lips, or auricles.  A 50 percent disability rating 
requires disfiguring scars on the head, face, or neck, with 
complete or exceptionally repugnant deformity of one side of 
the face or marked or repugnant bilateral disfigurement.  If, 
in addition to tissue loss and cicatrization, there is marked 
discoloration, color contrast, or the like, a 10 percent 
rating may be increased to 30 percent, a 30 percent to 50 
percent, or a 50 percent to 80 percent.

Based on the findings set forth below, the Board agrees with 
the RO that the veteran's scar of the forehead is most 
appropriately evaluated as noncompensable.

A May 2000 outpatient note from the Birmingham VAMC noted the 
presence of a "fresh surgical scar" of the left forehead.  
The veteran was status post excision of squamous cell 
carcinoma of the forehead.  The examiner described the scar 
as "well healed" and indicated that the veteran's skin was 
"within normal limits."  At his May 2001 VA examination, it 
was noted that the veteran had a scar on his forehead.  

This evidence does not show that the veteran's scar is more 
than slightly disfiguring.  Indeed, it was described in May 
2000 as "well-healed."  Further, the scar is not on the 
veteran's eyelids, lips, or auricles.  There is no evidence 
extensive scar formation or tissue loss, nor marked 
discoloration, color contrast, or the like.  Accordingly, the 
criteria for a noncompensable disability rating, but no 
higher, for the scar on the veteran's forehead have been met.

In addition to disability evaluation for scars that are 
disfiguring, additional disability evaluations are available 
for scars that are poorly nourished, with repeated 
ulceration; are tender and painful on objective 
demonstration, or cause any limitation of function.  38 
C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805.  However, 
the May 2001 VA examination report does not show the scar to 
be tender or painful, or with ulceration or breakdown of the 
skin.  The veteran does not have any limitation of function 
of the affected part, as the scar is on his forehead.

In summary, the evidence of record indicates that the veteran 
has deep venous thrombosis, a well-healed scar on the 
forehead, and a history of substance abuse.  With regard to 
the deep venous thrombosis of the left leg, as discussed 
above, the Board finds that a rating of no more than 20 
percent is warranted.  With regard to the veteran's scar of 
the forehead, the Board concludes that it is not symptomatic 
to such a degree as to warrant a compensable rating.  As to 
the veteran's substance abuse disorder, the regulations 
provide that the veteran must meet the requirements for 
pension benefits independently of the substance abuse 
disorder, as such a condition is considered to be the result 
of willful misconduct.  38 C.F.R. §§ 3.301, 4.17a.  
Therefore, the Board finds that the veteran's combined 
disability rating is 20 percent.  See 38 C.F.R. § 4.25.

As previously noted, entitlement to pension benefits may be 
found if the veteran has a lifetime impairment which renders 
it impossible for an average person to follow a substantially 
gainful occupation.  38 U.S.C.A. § 1502(a); 38 C.F.R. § 4.15.  
Based on a review of the medical evidence, the Board 
concludes that there are no clinical findings indicating that 
the veteran's disabilities as described above are so severe 
that they would preclude an average person from sustaining 
substantially gainful employment.  Further, the veteran does 
not have a permanent total disability under the applicable 
schedular criteria, and his total evaluation is not greater 
than 60 percent.  In short, the veteran's disability is 
clearly not representative of a total disability as 
contemplated by 38 C.F.R. §§ 4.16, 4.17.

Although the veteran does not meet the percentage 
requirements of 38 C.F.R. § 4.16, the Board must consider 
whether the veteran is entitled to pension benefits based on 
extra-schedular factors, including his disabilities, age, 
occupational history, and other related factors.  38 C.F.R. 
§§ 3.321(b)(2); 4.17(b).  In this regard, the Board notes 
that the veteran is 47 years old, and has completed 12 years 
of education, as well as some technical training.  In May 
2000, records indicate that the veteran was an unemployed 
warehouse manager and moving van operator.  He reported that 
he had lost both his personal driver's license and his 
commercial driver's license due to a DUI infraction.  Records 
dated in June 2000 indicate that the veteran was working 
part-time laying carpet.  In January 2001, he worked for two 
months in a local warehouse before being laid off.

Upon consideration of the veteran's disabilities, age, 
education, and occupational history, the Board is not 
persuaded that the veteran is permanently and totally 
disabled.  The record is negative for an opinion rendered by 
a medical professional that the veteran is unable to work 
based on his disabilities, age, education, and occupational 
history.  Dr. Hackett's March 2001 letter indicates only 
that, as a result of his deep venous thrombosis of the left 
leg, "retraining in a profession that does not require 
prolonged standing or sitting activity would be beneficial to 
[the veteran's] continued well being."  Although it appears 
that the veteran lost his job as a mover due to a DUI 
infraction, this is the result of his own willful misconduct, 
not the result of his innocently-acquired disabilities.  
Disability pension is not payable for any condition due to 
the veteran's own willful misconduct.  38 C.F.R. § 3.301(b).

Overall, the Board is not satisfied that the evidence 
supports a finding that the veteran is precluded from 
engaging in substantially gainful employment.  It appears 
from the evidence of record that the veteran's industrial 
impairment is influenced by his substance abuse disorder.  
The remaining disorders, discussed above, do not appear to 
warrant a finding of a permanent and total disability rating.

Considering the veteran's age, occupational experience, the 
nature and extent of his disabilities, as currently 
demonstrated, and other related factors, the Board does not 
find that he is unemployable for VA pension purposes.

The veteran's disabilities do not warrant a 100 percent 
rating.  Likewise, since he does not have any disability 
which is ratable at 40 percent, he does not meet the 
percentage standards of 38 C.F.R. § 4.16(a).  Additionally, 
the record does not warrant a permanent and total disability 
rating on an extra-schedular basis under 38 C.F.R. § 
3.321(b)(2) and 4.17(b).

In conclusion, the Board finds that the preponderance of the 
evidence is against a finding of entitlement to a permanent 
and total disability rating for pension purposes, on either a 
schedular or extra-schedular basis, and the appeal is denied.


ORDER

The claim for entitlement to a permanent and total disability 
rating for nonservice-connected disability pension purposes 
is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

